PER CURIAM.
The Florida Department of Environmental Protection correctly dismissed appellant’s petition for an informal administrative hearing. The Department, as an administrative agency, does not have jurisdiction over the takings claim that appellant obviously wishes to raise. The circuit courts have jurisdiction over valid taking claims pursuant to the directives of Key Haven Associated Enterprises, Inc. v. Board of Trustees of the Internal Improvement Trust Fund, 427 So.2d 153 (Fla.1982).
' AFFIRMED.
ZEHMER, C.J., and KAHN and VAN NORTWICK, JJ., concur.